Opinion issued May 11, 2006







 



In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-06-00284-CR
          01-06-00285-CR
_____________

TRACY DARNELL HAMONS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 184th District Court 
 Harris County, Texas
Trial Court Cause Nos. 870738 and 870737



 
MEMORANDUM  OPINION
           On July 30, 2001, appellant, Tracy Darnell Hamons, pleaded guilty to two separate
felony offenses of burglary of a habitation with intent to commit aggravated assault and, in
accordance with his plea bargain agreements with the State, the trial court sentenced
appellant to confinement for 12 years in each case.  No motion for new trial, motion in arrest
of judgment, or notice of appeal was filed in either case.  See Tex. R. App. P. 21.4(a), 22.3,
26.2(a).  Therefore, the trial court’s judgment in each case became final 30 days after
sentencing on August 29, 2001.  See Tex. R. App. P. 4.1(a).
           On March 1, 2006, appellant filed in the trial court a motion for an out-of-time appeal
in each case alleging “non-jurisdictional errors accruing before entry of the plea by motion
ruled on before trial.”  This appeal followed.
           Neither the trial court nor this Court has authority to grant an out-of-time appeal.  The
exclusive post-conviction remedy in final felony convictions in Texas courts is through a writ
of habeas corpus pursuant to article 11.07 of the Code of Criminal Procedure.  Ater v. Eighth
Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); Tex. Code Crim. Proc.
Ann. art. 11.07 (Vernon Supp. 2005).
           Accordingly, we dismiss the appeals for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Hanks. 
Do not publish.  Tex. R. App. P. 47.2(b).